Braley, J.
The jury upon conflicting evidence would have been warranted in finding that at the time of the accident the plaintiff, a boy some ten years of age, while a traveller in the street in which were the double tracks of the defendant’s railway, had occasion to pass from one side to the other. Before leaving the curb he looked across, and, seeing only an inbound car which had stopped at the cross walk, started over the cross walk, following travellers who preceded him. Upon passing the stationary car he reached the outward track where he was struck and injured by an outbound car, the motorman of which gave no warning of its approach.
The degree of care called for was that of the ordinarily prudent boy of his age. Berdos v. Tremont & Suffolk Mills, 209 Mass. 489, 494. Angelary v. Springfield Street Railway, 213 Mass. 110, and cases cited. And it has been decided that under substantially similar circumstances this question is for the jury. McDermott v. Boston Elevated Railway, 184 Mass. 126. Sullivan v. Boston Elevated Railway, 192 Mass. 37, 40. Burns v. Worcester Consolidated Street Railway, 193 Mass. 63. Purcell v. Boston Elevated Railway, 211 Mass. 79.
The question of the defendant’s negligence also was rightly submitted to them. It must have been apparent to the motorman, that the inward car had stopped, and he knew, of course, that his car must pass over the crossing. In the concurrent use of the street the defendant was bound to take proper precautions to avoid injury to travellers, and a view of the oncoming car by those approaching from the direction of the inward *456track might have been so obstructed, as the jury could find, by the stationary car, that if the usual warning was not given travellers would be unaware of the danger until too late to escape injury. Burns v. Worcester Consolidated Street Railway, 193 Mass. 63. Horsman v. Brockton & Plymouth Street Railway, 205 Mass. 519, 521. The only evidence that the gong was rung came from a witness for the defendant. But the jury were not bound to believe him, and, the order in which evidence is introduced being immaterial, they furthermore could say that it was not rung, because in answer to questions asked in his direct examination the plaintiff testified that he did not hear it. Slattery v. New York, New Haven, & Hartford Railroad, 203 Mass. 453, 459.

Exceptions overruled.